DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the identified species of utilizing an impermeable bag in the reply filed on 11/11/21 is acknowledged.  Claims 1, 3, 5 are considered generic and will be considered for patentability. 
Claims 6, 8-14, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Due to the lack of persuasive arguments regarding a burden of examination, claims 19-20 are withdrawn.  Regarding claim 19, a serious burden is considered to exist for the inclusion of the claimed subject matter with the elected embodiment identified including generic claims 1, 3 and 5.  Even though the claim as amended recites an impermeable bag as an elected species of an impermeable bag -  the further steps of providing and use with a ventilated rigid container, temporarily sealing, sealing are divergent from the consideration of the scope of the dependent claims including claim 15 and those dependent therefrom including a purging probe etc.; see below.  
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84 because they include improper shading and photographs; see figures 1-3B not considered capable of legible reproduction.  Note the suggested format includes use of reference characters with a corresponding discussion in the description; see 37 CFR 1.84(p).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation “system for sealing the agricultural product in the bag, while inhibiting release of ethylene oxide to be released from the ampoule” is in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of the claimed “system” interpreted under 35 USC 112(f) of claim 15 is not clear.  Note that the system of sealing the bag is described as a Velcro strap with a buckle component sealing the bag open end to a purge probe comprising a tube and a valve which inhibits the ability of ethylene oxide to escape the bag, however not the recited ampoule.  Note that the disclosure also discusses use of an actuated cartridge however this is seen as materially different than the recited ampoule.  The elements to be considered to define the recited “system” are unclear.
Claim 18 recites “is purged through a series of two or more cycles” however the steps to be repeated in a “cycle” are not clearly defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227).
Orwig et al. disclose a method of decontaminating a harvested agriculture crop of one or more bacterial or fungal microorganisms, comprising contacting the agricultural crop with ethylene oxide (col. 2, lines 48+) at a temperature, considered room temperature, commonly between about 15 and about 30°C for a time between about 3 and about 98 hours, and at a pressure from 0.2 to 2 ATM (about 1.2 atms); see col. 5, lines 40+ to decontaminate the agricultural crop.  Note that the crop is placed within plastic bag 12 with an open and closed end and decontaminated with ethylene oxide and due to the recited sealing of plastic bag 12 after treatment a positive pressure is considered maintained within the bag for a duration in the claimed range ie. between about 3-98 hours and additionally varied with adjusting pressure see col. 6, lines 14-46.
Orwig et al. do not directly discuss a crop comprising hemp and/or marijuana and the bag being impermeable (noting that generic plastics discussed might have some degree of permeability).  Devine however teaches preventing outgassing of products including marijuana/cannabis (para. 22) with impermeable packaging materials including LD polyethylene; see para. 66.
It would have been obvious to one of ordinary skill in the art at the time of the invention to package marijuana in impermeable bags as taught by Devine by the process of Orwig et al.
Regarding the size of the bag, (claim 7) it is considered an obvious design choice to provide a bag at the claimed volume ie. capable of holding up to 5 pounds; both Orwig et al. and Devine discuss various size containers.

Claims 15-16 and 18 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) and further view of Andersen (US 3,476,506).
Orwig et al. does not disclose the use of an ampoule containing ethylene oxide however Andersen et al. teach providing an ampoule of ethylene oxide in combination with a sterilization bag containing products to be treated.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an ampoule as taught by Andersen et al. in the modified invention to Orwig et al. for ethylene oxide delivery.  Note that Orwig et al. provides for a sealing system (5:65); purging all ethylene oxide (considered including unreacted) (6:20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Hauser-Hahn teaching treating hemp with ethylene oxide; packaging systems of Shaw and Gupta et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759